Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 08/10/2022.
As per instant Amendment, claims 1, 7-9 and 19-20 have been amended.
Claims 1-6 and 9-20 are pending as claims 7-8 are cancelled according to the examiner’s amendment below.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Devin S Morgan (Reg. No45,562) on August 26th, 2022.  During the telephone conference, Mr. Devin has agreed and authorized the Examiner to amend claims 1, 19 and  20 and to cancel claims 7-8. 
The application has been amended as follows:
CLAIMS


1.(Currently Amended) A computer-implemented method for estimating randomness of a random number generator, the method comprising:
	dividing output data, generated by the random number generator, into blocks of a length             
                (
                L
                )
            
        ;
			estimating a Shannon entropy of a second sub-set of the blocks, using a first sub-set of the blocks to initialize the estimating, wherein:
the output data is represented as             
                s
                =
                (
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
                )
            
        ;
            
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
            
        are outputs             
                
                    
                        s
                    
                    
                        i
                    
                
            
        
the first sub-set comprises             
                Q
            
         blocks; 
the second sub-set comprises             
                K
            
         blocks;
estimating the Shannon entropy comprises calculating a test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         associated with the output data using a Shannon entropy test function:
            
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
                =
                
                    
                        1
                    
                    
                        K
                    
                
                
                    
                        ∑
                        
                            n
                            =
                            Q
                            +
                            1
                        
                        
                            Q
                            +
                            K
                        
                    
                    
                        g
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
        
where,
                                
                                    g
                                    
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                i
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            


, and


    PNG
    media_image1.png
    24
    40
    media_image1.png
    Greyscale
 is a distance value that is determined for each block of the second sub-set; and
calculating the test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         reduces a computational complexity of estimating the Shannon entropy by reducing a number of iterations performed;
solving an estimate function, that relates an argument parameter             
                (
                θ
                )
            
         to the Shannon entropy estimate, to determine a value for the argument parameter             
                (
                θ
                )
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; and
using the length             
                (
                L
                )
            
         to tune an estimate of randomness of the random number generator calculated based on the value for the argument parameter             
                (
                θ
                )
            
        .
7. (Canceled)

8.(Canceled) 

19. (Currently Amended) An apparatus for estimating randomness of a random number generator, the apparatus comprising:
	a memory; and 
	a processor configured to:
divide output data, generated by the random number generator, into blocks of a length             
                (
                L
                )
            
        ;
estimate a Shannon entropy of a second sub-set of the blocks, using a first sub-set of the blocks to initialize the estimating, wherein:
the output data is represented as             
                s
                =
                (
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
                )
            
        ;
            
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
            
         are outputs             
                
                    
                        s
                    
                    
                        i
                    
                
            
        
the first sub-set comprises             
                Q
            
         blocks; 
the second sub-set comprises             
                K
            
         blocks;
estimating the Shannon entropy comprises calculating a test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         associated with the output data using a Shannon entropy test function:
            
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
                =
                
                    
                        1
                    
                    
                        K
                    
                
                
                    
                        ∑
                        
                            n
                            =
                            Q
                            +
                            1
                        
                        
                            Q
                            +
                            K
                        
                    
                    
                        g
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
        
where,
                                
                                    g
                                    
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                i
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            


, and


    PNG
    media_image1.png
    24
    40
    media_image1.png
    Greyscale
 is a distance value that is determined for each block of the second sub-set; and
calculating the test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         reduces a computational complexity of estimating the Shannon entropy by reducing a number of iterations performed;
solve an estimate function, that relates an argument parameter             
                (
                θ
                )
            
         to the Shannon entropy estimate, to determine a value             
                (
                
                    
                        θ
                    
                    
                        *
                    
                
                )
            
         for the argument parameter             
                (
                θ
                )
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; and
use the length             
                (
                L
                )
            
         to tune an estimate of randomness of the random number generator calculated based on the value for the argument parameter             
                (
                θ
                )
            
        .

20. (Currently Amended) An apparatus for estimating randomness of a random number generator, the apparatus comprising:
a memory;
a processor;
			means, stored in the memory for execution by the processor, for dividing output data, generated by the random number generator, into blocks of a length             
                (
                L
                )
            
        ;
			means, stored in the memory for execution by the processor, for estimating a Shannon entropy of a second sub-set of the blocks, using a first sub-set of the blocks to initialize the estimating, wherein:
the output data is represented as             
                s
                =
                (
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
                )
            
        ;
            
                
                    
                        s
                    
                    
                        1
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
            
         are outputs             
                
                    
                        s
                    
                    
                        i
                    
                
            
        
the first sub-set comprises             
                Q
            
         blocks; 
the second sub-set comprises             
                K
            
         blocks;
estimating the Shannon entropy comprises calculating a test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         associated with the output data using a Shannon entropy test function:
            
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
                =
                
                    
                        1
                    
                    
                        K
                    
                
                
                    
                        ∑
                        
                            n
                            =
                            Q
                            +
                            1
                        
                        
                            Q
                            +
                            K
                        
                    
                    
                        g
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        s
                                    
                                
                            
                        
                    
                
            
        
where,
                                
                                    g
                                    
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    log
                                                
                                                ⁡
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                i
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            


, and


    PNG
    media_image1.png
    24
    40
    media_image1.png
    Greyscale
 is a distance value that is determined for each block of the second sub-set; and
calculating the test statistic             
                
                    
                        f
                    
                    
                        c
                    
                
                
                    
                        s
                    
                
            
         reduces a computational complexity of estimating the Shannon entropy by reducing a number of iterations performed;
			means, stored in the memory for execution by the processor, for solving an estimate function, that relates an argument parameter             
                (
                θ
                )
            
         to the Shannon entropy estimate, to determine a value             
                (
                
                    
                        θ
                    
                    
                        *
                    
                
                )
            
         for the argument parameter             
                (
                θ
                )
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; and
			means, stored in the memory for execution by the processor, for using the length             
                (
                L
                )
            
         to tune an estimate of randomness of the random number generator calculated based on the value for the argument parameter             
                (
                θ
                )
            
        .
Response to Arguments
The objection to the specification is withdrawn as the specification has been amended.
The rejections of claims 1-20 under 35 U.S.C. 101, are withdrawn as the claims have been amended.
The claim interpreted under 35 U.S.C. 112, sixth paragraph, are withdrawn as the claims have been amended.
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-6 and 9-20, the closest prior arts, Kim  “Low Complexity Estimation Method of Rényi Entropy for Ergodic Sources” cited in IDS; in view of Turan “recommendation for the Entropy Source Used for Random Bit Generation”; in view of  Scoville (US 2014/0132429) and further in view of  Herbert (US 2010/0332574).  
Kim (prior art) discloses the randomness measure the Shannon entropy is one of the widely used measure. 
Turan (Prior art) discloses there are many possible measures for entropy; very conservative measures known a min-entropy, which measure estimating the output of the entropy source…….).
 Scoville (Prior Art) discloses the minimal set A.sub.0 minimizes the deviation from randomness, .delta., and is referred to as the Kolmogorov Minimal Sufficient Statistic for x given n. The Kolmogorov Structure Function specifies the bits of additional entropy (Shannon entropy reduces to the logarithm function for a uniform distribution) necessary to select the element x from a set described with k or fewer bits).
Herbert (prior Art) discloses an entropy validation module to receive a partially entropic serial bit stream from an entropy source and to measure and to output the partially entropic bit stream as a parallel block of raw entropy data).
However, none of Kim, Turan, Scoville and Herbert teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 19 and 20.  For example, none of the cited prior art teaches or suggest the steps of dividing output data, generated by the random number generator, into blocks of a length (L); estimating a Shannon entropy of a second sub-set of the blocks, using a first sub-set of the blocks to initialize the estimating, wherein: the output data is represented as s = (s1, ..., sn);                         
                            
                                
                                    s
                                
                                
                                    1
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    s
                                
                                
                                    n
                                
                            
                        
                     are outputs of the output data; the first sub-set comprises Q blocks; the second sub-set comprises K blocks; estimating the Shannon entropy comprises calculating a test statistic fc(s) associated with the output data using a Shannon entropy test function:
                
                    
                        
                            f
                        
                        
                            c
                        
                    
                    
                        
                            s
                        
                    
                    =
                    
                        
                            1
                        
                        
                            K
                        
                    
                    
                        
                            ∑
                            
                                n
                                =
                                Q
                                +
                                1
                            
                            
                                Q
                                +
                                K
                            
                        
                        
                            g
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            s
                                        
                                    
                                
                            
                        
                    
                
            
where, 
                                            
                                                g
                                                
                                                    
                                                        i
                                                    
                                                
                                                =
                                                
                                                    
                                                        1
                                                    
                                                    
                                                        
                                                            
                                                                log
                                                            
                                                            ⁡
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        ∑
                                                        
                                                            k
                                                            =
                                                            1
                                                        
                                                        
                                                            i
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                1
                                                            
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                        


,and

 Page 4 of 17Application No. 16/916,107Atty. Dkt. No. WDA-5060*A-USDn(s) is a distance value that is determined for each block of the second sub-set; and calculating the test statistic fc(s) reduces a computational complexity of estimating the Shannon entropy by reducing a number of iterations performed; solving an estimate function, that relates an argument parameter (θ) to the Shannon entropy estimate, to determine a value for the argument parameter (θ) that is indicative of a probability of a most probable block being generated by the random number generator as a new block; and using the length (L) to tune an estimate of randomness of the random number generator calculated based on the value for the argument parameter (θ).
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-6, 9-16 and 17-18 are directly or indirectly dependent upon claim 1 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495